DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 5th, 2021 has been entered. Claims 1, 3-4, 6, 8-13, and 15-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed April 5th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (US 3792686 A).
Regarding claim 1, Eriksson teaches a milking system configured to milk dairy animals (Figs 1-3), the milking system comprising: a preparation station for automatically preparing at least one teat of a dairy animal before applying milking equipment (Fig 1 Item 1- teat preparation station); at least one milking station, located forward from the preparation station along a route for leading the dairy animal from the preparation station (Fig 1 Item 13- milking stall), said milking station in the form of a rotary milking parlor (Eriksson- Fig 1 Item 11- milking system) comprising a plurality of said milking stalls (Eriksson- Fig 1 Item 13- milking stalls), each milking stall configured to milk one of the dairy animals (T) at a time ([0045]), wherein the preparation station receives at least one dairy animal to be milked (Fig 1 Item 1- teat preparation station), wherein the milking system receives a teat of the dairy animal to be milked ([0045]), wherein the preparation station includes a teat preparation section delimited by an access (Fig 1 Item 3- entrance), an exit located remotely from the access (Fig 1 Item 4- exit), and lateral boundary means extending between the access and the exit (Fig 1 Item 2a- fencing), and also includes a dispensing means (Fig 1 Item 5- teat preparation equipment) that applies a pretreatment solution onto the at least one teat of the dairy animal to be milked when the dairy animal passes through the preparation station between the lateral boundary means ([0022]), wherein a rinsing function by which the received teat is cleaned prior to a milking process 
However Eriksson is silent as to at least one teat cup that receives a teat of the dairy animal to be milked, wherein the at least one teat cup operates to carry out a rinsing function, wherein the dispensing means is positioned on a floor surface of the preparation station and comprises at least one nozzle arranged to spray the pretreatment solution vertically upwards to the at least one teat, wherein the at least one teat cup is provided as one of i) a milking cup of the milking station configured to perform both the rinsing function and the milking process or ii) a milking separate from the teat cups of the milking system.
Torgerson teaches within the same field of endeavor and reasonably pertinent to the invention a dairy animal milking preparation system (Fig 3a), wherein the at least one teat cup receives a teat of the dairy animal to be milked (Fig 3a Item 48- teat cup), wherein the at least one teat cup operates to carry out a rinsing function ([0033]), wherein the at least one teat cup is provided as one of i) a milking cup of the milking station configured to perform both the rinsing function and the milking process (Fig 5 Item 161- liner orifice, [0033]) or ii) a teat preparation cup separate from the teat cups of the milking system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Torgerson’s milking preparation system in order to create an all-in-one system for pretreating, cleaning, and milking a dairy animal.
Needham teaches within the same field of endeavor and reasonably pertinent to the invention a cow preparation stall for milking parlors (Figs 1-4), wherein the dispensing means is positioned on a floor surface of the preparation station (Fig 1 Item 54- spraying assembly) and comprises at least one nozzle arranged to spray the pretreatment solution vertically upwards to the at least one teat (Fig 1 Item 62- plurality of openings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Needham’s spraying assembly in order to effectively apply pretreatment solution to a variety of different sized dairy animals.
Regarding claim 6, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the lateral boundary means between the access and the exit are arranged for predetermined lateral positioning of the dairy animal in order to position the dairy animal for receiving the pretreatment solution from the dispensing means onto the at least one teat of the dairy animal.
Needham does teach wherein the lateral boundary means between the access and the exit are arranged for predetermined lateral positioning of the dairy animal in order to position the dairy animal for receiving the pretreatment solution from the dispensing means onto the at least one teat of the dairy animal (Col. 3 Line 54 thru Col. 4 Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Needham’s side walls in order to position the dairy animal for optimal dispensing of pretreatment solution.
Regarding claim 11, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is dimensioned (Eriksson- Fig 1 Item 1- teat preparation station) such that, when the dairy animal to be milked passes through the preparation station after application of the pretreatment solution, an amount of time for reliable disinfection passes prior to applying the at least one teat cup to carry out the rinsing function (Eriksson- [0022]). 
Regarding claim 15, modified Eriksson teaches all of the above claim 1 and further teaches wherein a volume of the pretreatment solution sprayed vertically upwards to the at least one teat is 15 to 20 ml (Torgerson- [0168]). As interpreted by the examiner, Torgerson discloses a means for adjusting the amount of sanitizer dispensed by the system, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teat with 15-20 ml of pretreatment solution based on the amount necessary to completely cover the teat. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.) 
Regarding claim 20, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the access of the preparation section includes a first controllable gate (Eriksson- Fig 1 Item 3a- entrance gate), and the exit of the preparation section includes a second controllable gate (Eriksson- Fig 1 Item 4a- exit gate), the second controllable gate openable to permit the dairy animal to exit the preparation station and proceed to the at least one milking station (Eriksson- [0016]).
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (US 3792686 A) as applied to claim 1 above, and further in view of Paley (WO 2016/028213 A1).
Regarding claim 3, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the at least one teat preparation cup is part of the milking station. 
Paley does teach wherein the at least one teat preparation cup is part of the milking station (Page 8 Lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s milking system with the further teachings of Paley’s arrangement for performing teat related operations in order to increase milking output by performing all teat related operations in the milking station.
Regarding claim 4, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the at least one teat preparation cup is provided at a cleaning station arranged between the preparation station and the milking station.
Paley does teach wherein the at least one teat preparation cup is provided at a cleaning station arranged between the preparation station and the milking station (Page 8 Lines 10-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s milking system with the further teachings of Paley’s arrangement for performing teat related operations in order to create a standardized sequence whereas the dairy animal transitions from preparation to milking.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (US 3792686 A) as applied to claim 1 above, and further in view of Pharaoh (US 2010/0242845 A1).
Regarding claim 8, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the dispensing means comprises two nozzles distanced from one another along a longitudinal direction of the dairy animal.
Pharaoh does teach wherein the dispensing means comprises two nozzles distanced from one another along a longitudinal direction of the dairy animal (Fig 7 Items 3 & 4- two nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Pharaoh’s udder spraying apparatus in order to efficiently provide a pretreatment spray coverage in line with the dairy animal’s udders.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (US 3792686 A) as applied to claim 1 above, and further in view of Hiley (US 8,899,185 B2).
Regarding claim 9, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the dispensing means applies the pretreatment solution onto the at least one teat as a foam.
Hiley does teach wherein the dispensing means applies the pretreatment solution onto the at least one teat as a foam (Col. 3 Lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Hiley’s foam in order to thoroughly coat the dairy animal’s teats more effectively.
Claims 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (US 3792686 A) as applied to claim 1 above, and further in view of Carter (US 2012/0184618 A1).
Regarding claim 10, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the dispensing means applies the pretreatment solution onto the at least one teat. 
However, Eriksson is silent as to the pretreatment solution as an aqueous solution in a diluted form.
Carter teaches within the same field of endeavor and reasonable pertinent to the invention a teat dip concentrate as an aqueous solution in a diluted form ([0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Carter’s teat dip concentrate in order to disinfect the dairy animal’s teats prior to milking without causing any harm.
Regarding claim 16, modified Eriksson teaches all of the abovementioned claim 10 and further teach wherein the aqueous solution of the pretreatment solution has a mixing ratio of one part volume of pretreatment solution and at least two parts volume of water (Carter- [0039]).
Claims 12,13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (3,792,686) as applied to claim 1 above, and further in view of Dole (US 2015/0320006 A1).
Regarding claim 12, modified Eriksson teaches all of the abovementioned claim 7 but does not teach wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut.

    PNG
    media_image1.png
    289
    304
    media_image1.png
    Greyscale
Dole does teach wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut (Fig 5 unlabeled. See figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Dole’s connecting strut in order to secure the dispensing means in place to provide accurate pretreatment spray.
Regarding claim 13, modified Eriksson teaches all of the abovementioned claim 12 including a fluid dispensing means (Eriksson- Fig 1 Item 5- teat preparation equipment, [0022]) to spray the pretreatment solution towards the at least one teat.
However Eriksson is silent to a supply channel in connection with a pump providing a pressure to spray the pretreatment solution.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention a nozzle system (Fig 5 Item 10- nozzle) in connection with a pump (Fig 1 Item 14- fluid or air flow generator) providing a pressure to spray the pretreatment solution ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Dole’s nozzle system in order to provide the necessary force to propel pretreatment or cleaning solution on to the dairy animal’s teats.
Regarding claim 17, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is configured such that at least 80 to 100 seconds is required, after application of the pretreatment solution onto at least one teat of a front pair of teats of the dairy animal, for the dairy animal to pass through the preparation station (Eriksson- [0022]).
Eriksson teaches a teat analyzing system that allows the dairy animal to pass after pretreatment solution has been applied and is deemed no longer present on the teat (Eriksson- [0022]). However, Eriksson is silent to the specific time range of 80-100 seconds.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention an interval of 90 seconds where it is optimal for a dairy animal to be milked after cleaning in order to take advantage of the stimulation provided (Dole- [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s pretreatment station with the further teachings of Dole’s cleaning period in order to optimize the travel time from preparation station to milking station. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 18, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is configured such that at least 50 to 60 seconds is required, after application of the pretreatment solution onto at least one teat of a rear pair of teats of the dairy animal, for the dairy animal to pass through the preparation station (Eriksson- [0022]).
Eriksson teaches a teat analyzing system that allows the dairy animal to pass after pretreatment solution has been applied and is deemed no longer present on the teat (Eriksson- [0022]). However, Eriksson is silent to the specific time range of 50-60 seconds.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention an interval of 90 seconds where it is optimal for a dairy animal to be milked after cleaning in order to take advantage of the stimulation provided (Dole- [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s pretreatment station with the further teachings of Dole’s cleaning period in order to optimize the travel time from preparation station to milking station. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 19, modified Eriksson teaches all of the abovementioned claim 7 and further teaches wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut (Dole- Fig 5 unlabeled) in which is provided at least one supply channel for feeding a pretreatment solution to the dispensing means (Dole- Fig 5 Item 12- conduit).
Response to Arguments
Applicant's arguments filed August 5th, 2021 have been fully considered but they are not persuasive. Dependent claims have been moved into the independent claim in order to make a further limited embodiment of the claimed invention. While the shift in claims has made a narrower defined embodiment, it does not change the prior art references applied to said claims nor the motivations for one of ordinary skill in the art to combine said references to arrive at applicant’s claimed invention. All of the structure and function of the applicant’s claimed invention are cited with reasons for motivation. Applicant claims that the proposed modifications taught by Eriksson and Torgerson in combination would render the prior art unsatisfactory for their intended purpose. As interpreted by the examiner, the intended purpose of both Eriksson and Torgerson are to prepare the teats of a milking animal for milking. Torgerson simply defines the same teat cup structure as claimed by the applicant. The location and timing or rinsing do not render either reference unsatisfactory.
Applicants argument drawn to the milking animal not being permitted to leave the pretreatment station with pretreatment fluid on and unwashed from the animal in the Eriksson reference, changing the principle of its operation and rendering the prior art unsatisfactory is not persuasive. Eriksson teaches in paragraphs [0062-0065] wherein the pretreatment solution is applied and removed from the teats of a cow at a teat preparation station in order to prevent contamination in the further process of milking. Contrary to applicant’s argument that the cow is contained and not permitted to leave the pretreatment station, paragraph [0065] states “This embodiment of the invention may be employed in any kind of teat preparation module, that is, not only in any of the teat preparation stations 1 of FIGS. 1-3, but also in a teat preparation module implemented in a milking stall.” Provided with the abovementioned teachings from Eriksson, one of ordinary skill in the art would recognize that pretreatment solution could be applied at multiple points in the milking process in order to further reduce the chance of contamination while the milking animal is in transit from pretreatment station to milking stall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642